Chief Justice Lee
charged the jury that the ground insisted upon by the defence was unsound That no man could ever be justified in using a deadly weapon against another except in the most extreme cases. That it was a mistaken opinion that when one man declined leaving another’s house the owner was justified in attacking him with a deadly weapon. The rule of law, said the court, is, that before assaulting an intruder, the owner or occupant of the house must request him to leave, and allow him a reasonable time to depart, after which, if he refuse to go out, the owner or occupant may use such means to eject him, as are reasonable and necessary. He can only use deadly weapons in defence of himself and f.mily; and that if they found that Howard assaulted Hadley with the intent to murder him, the accused was guilty under the indictment.
The jury failed to find the intent to murder, and returned a veidict of “not guilty under the indictment.”